NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

MARGARET DORMAN,                 )
                                 )
               Appellant,        )
                                 )
v.                               )                  Case No. 2D17-1710
                                 )
MID-STATE PLUMBING, INC., a      )
Florida profit corporation, and  )
GREGORY TAYLOR, an individual,   )
                                 )
               Appellees.        )
________________________________ )


Opinion filed September 21, 2018.

Appeal from the Circuit Court for Polk
County; John Radabaugh, Judge.

David I. Shiner, Lara S. Shiner, and
Ronnie M. Gotti II of Shiner Law Group,
Boca Raton, for Appellant.

Michael L. Forte and Robert L. Blank,
B.C.S., of Rumberger, Kirk & Caldwell,
P.A., Tampa, for Appellees.



PER CURIAM.


             Affirmed.


NORTHCUTT, KHOUZAM, and MORRIS, JJ., Concur.